Citation Nr: 1512639	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-10 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure or a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran had active duty with the U.S. Marine Corps from June 1967 to March 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the case has been transferred to the RO in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to afford the Veteran a hearing before the Board. 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.700, 20.703 (2014). In his March 2013 VA Form 9, the Veteran indicated that he wanted to testify at a BVA hearing in Washington, D.C.  The Veteran has a right to a hearing. 

However, evidence in the claims file reflects that this Veteran is currently incarcerated for life.  VA's duty to assist incarcerated veterans requires it to tailor its assistance to meet peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185 (1995).  In this case, the Veteran's request for a hearing before the Board in Washington, D.C. is impossible, as the Veteran is incarcerated in Florida.  Nevertheless, the Board notes that there are other options to provide a Veteran a hearing pursuant to 38 C.F.R. § 20.700(d) and (e), to include an electronic hearing when suitable facilities and equipment are available. 38 C.F.R. § 20.700 (2014).

Therefore, the RO should make reasonable efforts to contact the facility where the Veteran is incarcerated.  Efforts should also be undertaken to ascertain whether it is possible that the appellant might be escorted to a hearing, or whether there are other facilities that might be used to afford the Veteran a Board videoconference hearing while he is incarcerated, if he wants such a hearing. All documentation of the above efforts should be included in the Veteran's electronic claims folder.

Next, under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

In the present case, the Veteran has a diagnosis of hypertension, and the service treatment records show that the Veteran served in Vietnam and is presumed to have been exposed to herbicides during this time. See 38 C.F.R. § 3.307(a)(6)(iii).  Thus, the first and second McLendon elements are satisfied. 
 
Further, the Board notes that the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.   The Secretary discussed the 2006, 2008, and 2010 Updates-which contain the same analysis with respect to hypertension-in the Federal Register.  See e.g. 77 Fed. Reg. 47,924-01 (Aug. 10, 2012) (noting "[i]n Veterans and Agent Orange: Update 2006 . . . and Update 2008, NAS elevated hypertension to the 'Limited or Suggestive Evidence' category"); 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.' This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."). 
       
Given the 2010 Update, the Board finds that the third McLendon element that there be an "indication" that hypertension may be associated with herbicide exposure so as to require a VA medical opinion as to whether the Veteran's hypertension is as likely as not related to herbicide exposure during service has been met.  See McLendon, 20 Vet.App. at 83; see also 38 C.F.R. § 3.159(a)(1).  Absent a medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim. Accordingly, remand is necessary in this case to provide the Veteran with a medical examination to address that theory of causation.  See McLendon, 20 Vet.App. at 81.

Further, in an April 2013 letter, the Veteran asserted that his hypertension was either caused by "stress or agent orange."  Elaborating, he argued that he was involved in heavy combat while he was in Vietnam, which is a factor in causing hypertension.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), and the context of the letter indicates that the Veteran is alternately attributing his present diagnosis of hypertension to his service-connected PTSD.  Therefore, a remand is necessary to provide the Veteran with a medical examination to address whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD.  

As mentioned above, the Veteran has been incarcerated during the pendency of the claim and appeal.  VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him or the necessary examination at the closest VA medical facility. See 38 U.S.C.A. § 5711 (West 2014). Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination. Bolton v. Brown, 8 Vet. App. 185, 191 (1995). 

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans. The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a veteran should be escorted to a VA medical facility for examination by VHA personnel. If that is not possible, the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA. See M21-1MR, Part III.iv.3.A.11.d.  

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158  and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the facility where the Veteran is incarcerated and ascertain whether it is possible to schedule a hearing. It should be determined whether the facility has the ability to arrange for appellant to be escorted to a hearing at the AOJ, or whether there are videoconference options that might be utilized. If so, such hearing should be scheduled. If not, the Veteran is to be offered an opportunity to make any additional written presentation to the AOJ that he might desire. All documentation of the above efforts should be included in the Veteran's claims folder.

2.  After the development above has been accomplished, schedule the Veteran for a VA examination in accordance with M21-1MR, Part III.iv.3.A.11.d, Examinations of Incarcerated Veterans.  An examination and opinion should be conducted by an appropriate medical professional as to whether the Veteran's hypertension is related to his exposure to Agent Orange in service, or alternatively, to his service-connected PTSD.  The examiner should review the Veteran's file and indicate that such a review has taken place.

The examiner should provide a detailed rationale for all opinions.  If it is not possible to provide an opinion without resorting to mere speculation, the examiner should state the reason(s) why and provide a clear rationale.

(a)  The examiner should provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that the hypertension is etiologically related to the Veteran's in-service exposure to herbicides.  The Veteran in this case served in Vietnam and is thus presumed to have been exposed to herbicides in service.

The examiner is asked to consider the latest findings from the National Academies of the Sciences updates to Agent Orange regarding whether there is a relationship between the Veteran's hypertension and exposure to herbicides (Agent Orange).  

(b)  The examiner should also provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that the hypertension is etiologically related to or aggravated (permanently worsened) by the Veteran's service-connected PTSD.  

(c)  The examiner should also provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that the hypertension was incurred in or aggravated by active service.

3.  Then readjudicate the claim.  If the benefit is not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

